Citation Nr: 0113560	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00 03-060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from December 1952 to 
October 1954.  

This appeal arises out of an August 1999 rating action.  
After expressing his disagreement with that decision in 
November 1999, the veteran perfected his appeal in February 
2000.  In due course, the case was forwarded to the Board of 
Veterans' Appeals (Board) in Washington, DC.  

FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
an ear condition, described as otosclerosis, in 1965, and for 
hearing loss in June 1983; no appeals were taken despite 
appropriate notification. 

2.  Evidence added to the record since 1983 includes an 
opinion by a private physician that suggests a link between 
the veteran's combat service and his current hearing loss.  

3.  The evidence added to the record since 1983, bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.


CONCLUSION OF LAW

New and material evidence has been presented since the final, 
June 1983 decision by the RO, and the claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A review of the record reflects that the veteran submitted 
his original application for VA compensation benefits in 
August 1965.  Among the disabilities for which service 
connection was sought was a right ear condition.  The 
veteran's service medical records did not show any complaints 
or findings related to any ear disability or hearing loss, 
but a more recent VA medical record dated in August 1965 
revealed that the veteran had been treated for otosclerosis 
by way of a stapedectomy.  These records were not entirely 
clear as to whether this problem affected the veteran's right 
ear or his left ear or both.  They did show, however, that 
the veteran reported first complaining of hearing loss in 
1959.  Based on the foregoing, the RO denied service 
connection for otosclerosis in a November 1965 rating action.  
The veteran was informed of this decision, and of his 
appellate rights in a letter addressed to him later that 
month.  Although the veteran initiated an appeal with respect 
to this decision, one was not perfected for review by the 
Board and accordingly, it became final after one year.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

In February 1980, the veteran submitted another application 
for VA benefits, where he again sought compensation for 
hearing loss among other things.  No specific action was 
immediately taken with respect to the hearing loss claim, 
although other claims the veteran mentioned were addressed in 
a letter to him dated in March 1980.  

In August 1981, the RO received a letter from a private 
physician, Eulogio Rodriguez, MD, that addressed the 
veteran's hearing loss.  In this letter, Dr. Rodriguez wrote 
that the veteran had been under treatment for "permanent and 
progressive deafness" since 1954, and that "we believe that 
the deafness that [the veteran] suffers is directly related 
with the excess of chemicals that he received as a treatment 
for the Malaria that he suffered when at the Army."  Dr. 
Rodriguez did not identify the others who he indicated 
supported this conclusion or that he himself had actually 
treated the veteran since 1954.  The record does show, 
however, that the veteran is service connected for the 
residuals of malaria, evaluated as non-compensably disabling.  

Subsequently, the RO received a letter from the veteran in 
October 1981.  In that letter, the veteran also expressed the 
contention that his hearing loss was caused by excessive 
medication (quinine) given for his treatment of malaria in 
Korea.  In a later August 1982 letter, the veteran advised 
that his hearing loss was getting worse.  He also reminded 
the RO that he had submitted a letter from Dr. Rodriguez that 
supported his contention that his hearing loss was caused by 
the medication he received for malaria.  

In a June 1983 rating action, the RO denied service 
connection for hearing loss, citing the absence of any 
service medical record reflecting any pertinent complaints or 
findings.  The RO also set forth its conclusion that any 
belief that there was a relationship between the veteran's 
treatment for malaria and his hearing loss was inconsistent 
with sound medical principles.  In a July 1983 letter to the 
veteran, he was informed of the RO decision, and of his 
appellate rights.  The veteran did not appeal this decision 
within one year, and it became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.

In August 1991, the veteran submitted a formal application 
for pension or compensation, wherein he again identified 
hearing loss as among the disabilities effecting him.  There 
appears to have been no action taken on this claim until 
1995, when the veteran underwent an examination for VA 
purposes.  Shortly thereafter, in January 1996, the veteran's 
application for pension benefits was denied, but it does not 
appear that any decision was entered with respect to the 
veteran's compensation claim.  

In January 1999, the veteran wrote another letter to the RO, 
which was received in February 1999.  In this letter, the 
veteran again contended that he developed hearing loss as a 
consequence of the treatment he received for malaria during 
service.  In June 1999, the RO responded to this letter, and 
informed the veteran that his claim for service connection 
for hearing loss had been previously denied in 1983, and that 
in order to reopen his claim, it would be necessary for him 
to submit new and material evidence.  Thereafter, the veteran 
apparently submitted a copy of a VA treatment record dated in 
1985, together with a copy of the 1981 letter from Dr. 
Rodriguez that had been previously considered.  In an August 
1999 rating action, the veteran's attempt to reopen his claim 
for service connection for hearing loss was denied.  

It is from this August 1999 rating action that the veteran's 
current appeal arises.  In connection with this appeal, the 
veteran again stated his contention that his hearing loss is 
due to the medication he had to take for malaria during 
service.  He also submitted a June 2000 statement from a 
private physician, Luis R. Rodriguez Gotay, MD, in which Dr. 
Gotay related that the veteran's hearing loss, 

. . . could have been a consequence of an acoustic 
trauma, since the patient said that during the war 
he was operating arms of high potency, like mortar.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

As shown above, the veteran's claim for service connection 
for hearing loss was last addressed by the RO in 1983.  Since 
that time, most of the pertinent evidence submitted by the 
veteran has either been cumulative (the veteran's 
contentions) or duplicative (1981 statement of Dr. Eulogio 
Rodriguez).  One new piece of evidence not previously 
considered, however, has been associated with the claims 
file.  This is the June 2000 statement of Dr. Gotay.  In this 
statement, Dr. Gotay has raised the possibility that the 
veteran's hearing loss may be attributable to acoustic trauma 
the veteran sustained during service.  Although this link 
between the veteran's service and his current disability may 
be considered rather tentative at best, given that the 
veteran's military records confirm that he served in combat 
during the Korea War, it is the Board's view that in light of 
this history, this medical opinion may be considered to bear 
directly and substantially upon the specific matter under 
consideration, and to be of such significance that it must be 
considered together with all the evidence to fairly decide 
the merits of the veteran's claim.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material, and the claim for service connection for 
hearing loss is reopened.  


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for bilateral hearing loss, the appeal is 
granted.


REMAND

Having concluded that the veteran's claim for service 
connection for hearing loss has been reopened, the Board is 
of the opinion that additional development is necessary prior 
to entering a final determination regarding a decision on the 
underlying merits of that claim.  In this regard, it has 
already been noted that the veteran's treatment records are 
silent with respect to the presence of any hearing loss until 
many years after service, and that, based on the chronology 
of events, it appears that the veteran's otosclerosis may be 
responsible for the onset of this disability.  Nevertheless, 
there is also evidence suggesting that the veteran's hearing 
loss may be due to either acoustic trauma in service, and/or 
medications he received during service.  In order to resolve 
this question concerning the etiology of the veteran's 
hearing loss, an attempt to obtain the records of those who 
have treated the veteran for his hearing problems over the 
years should be made.  Thereafter, he should be examined for 
VA purposes in order to ensure any conflicts as might exist 
in the record are reconciled, and to obtain a clear, cogent 
opinion regarding the onset of the veteran's disability.  

In addition to the foregoing, this Remand will also give the 
regional office (RO) an opportunity to consider the 
implications that the Veterans Claims Assistance Act of 2000, 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) has on 
this claim.  The VCAA was signed into law in November 2000, 
and it redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Since this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date, it applies to the current 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Although the Board has already identified above the 
additional development it believes to be necessary in the 
veteran' current appeal, the responsibility to fulfill the 
duty to assist and notification requirements of the VCAA is 
primarily a function of the RO in the first instance, and it 
will be left to that body to determine whether even further 
development is necessary in this case.  (This should be 
determined in a manner consistent with guidance that is 
provided by the Department, including, General Counsel 
precedent opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.) 

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is being 
returned to the RO for the following: 

1.  The RO should contact the veteran and ask him 
to identify the places at which he is received 
treatment for hearing loss since his discharge from 
service in October 1954.  After obtaining any 
appropriate authorization, the RO should attempt to 
obtain and associate with the claims file, copies 
of the records of treatment the veteran identifies.  
In particular, the RO should attempt to obtain 
copies of the records of the veteran's treatment 
from Luis Rodriguez Gotay, MD., 2 DR Umpierre, 
Orocovis; and Eulogio Rodriguez, MD., P.O. Box 486 
Orocovis, Puerto Rico.  Any records of the 
veteran's treatment for hearing problems as may 
have been given at the San Juan VA Medical Center 
should also be obtained.  

2.  Next, the veteran should also be afforded a VA 
examination, the purpose of which is to determine 
the nature and extent of any current hearing loss.  
In the report of this examination, the examining 
physician should provide an opinion as to the 
etiology of the veteran's hearing loss, and in 
particular, whether or not this disability is 
linked to service by reason of the veteran's 
treatment for malaria, acoustic trauma from combat, 
or otherwise.  In rendering this opinion, it would 
be particularly helpful if the physician to whom 
this case is referred, expressed his or her view in 
terms of whether it is "unlikely," "likely," or 
"at least as likely as not" that this disability 
is etiologically related to any events in service, 
and to include a complete rationale for the 
opinions expressed.  The claims folder and a copy 
of this Remand must be made available to the 
examiner prior to the examination in order that he 
or she may review pertinent aspects of the 
veteran's service and medical history.  A notation 
to the effect that this record review took place 
should be included in the examination report.  

3.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent guidance that is provided by 
the Department, including, General Counsel 
precedent opinions, as well as any binding and 
pertinent court decisions that are subsequently 
issued.

4.  Thereafter, the RO should review all the 
evidence of record and enter its decision 
concerning the veteran's claim for service 
connection for hearing loss.  If that decision 
remains adverse to the veteran, he and his 
representative should be provided a supplemental 
statement of the case, which must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent 
to the issue on appeal.  After a reasonable period 
of time in which to respond has been provided, the 
case should be returned to the Board for further 
review. 

Although no additional action by the veteran is necessary 
until he receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

